JUDGMENT

                                 Court of Appeals
                            First District of Texas
                                  NO. 01-15-00042-CR

                        MICHAEL BRENT BROWN, Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee

  Appeal from the 163rd District Court of Orange County. (Tr. Ct. No. B-140443-R).

       This case is an appeal from the final judgment signed by the trial court on
February 20, 2015. After submitting the case on the appellate record and the arguments
properly raised by the parties, the Court holds that the trial court’s judgment contains no
reversible error. Accordingly, the Court affirms the trial court’s judgment.

       The Court orders that this decision be certified below for observance.

Judgment rendered December 1, 2015.

Panel consists of Justices Radack, Massengale, and Brown. Opinion delivered by Justice
Brown.